the appeal is untimely. Because the notice of appeal was not timely filed,
                we lack jurisdiction and we
                            ORDER this appeal DISMISSED.'


                                        parragi      6        atEn J.



                      7e)
                Douglas
                                          , J.                                      , J.




                cc:   Hon. Michelle Leavitt, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Raymond Jackson




                      'The clerk of this court shall return, unfiled, the pro se documents
                received on June 19, 2015, and July 14, 2015.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A